Citation Nr: 0622933	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  04-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to May 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In May 2003, the RO denied the claim of entitlement to 
service connection for residuals of a left eye injury.  

This case was previously before the Board.  In February 2005, 
the RO remanded the issue for further development.  After 
reviewing the claims file, the Board finds that the requested 
development has been accomplished.  

The Board notes that after the appeal was certified to the 
Board in April 2004, the veteran submitted additional 
evidence for review, which was received at the RO in October 
2004.  Thereafter, in June 2006, the veteran submitted even 
more additional evidence for review.  A Waiver of RO 
consideration was submitted with the evidence.  


FINDINGS OF FACT

1.  The veteran's service medical records are incomplete; and 
the missing records are presumed to have been destroyed in a 
fire at the National Personnel Records Center in St. Louis, 
Missouri.  

2.  The service personnel reports show that the veteran was 
ordered to report to a hospital in Guam for eye treatment; 
there are no in-service reports of a left eye injury or left 
eye disability.  

3.  The post-service medical record does not include an 
opinion which tends to 1) identify any current residuals of 
an in-service left eye injury, and 2) which tends link any 
current residuals of a left eye in-service injury, or a 
current left eye disability, to the veteran's period of 
service.  


CONCLUSION OF LAW

Residuals of a left eye injury were not incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.40, 3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the RO informed the veteran of the 
requirements of the VCAA in September 2002, November 2002, 
February 2003, October 2003, and February 2005.  The veteran 
was provided with notice of what type of information and 
evidence was necessary to substantiate the claim of 
entitlement to service connection for residuals of a left eye 
injury, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability in the event that the claim 
is granted.  

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist in September 2002, November 2002, and February 
2003, prior to the RO's May 2003 initial unfavorable 
decision.  Therefore, there is no defect with respect to the 
timing of the VCAA notice letter.  

The Board concludes that the discussions contained in the 
aforementioned correspondences informed the veteran of the 
information and evidence necessary to substantiate the claim 
and complied with VA's notification requirements.  The 
correspondence pertaining to VCAA specifically informed the 
veteran of what he should do in support of the claim, where 
to send the evidence, what he should do if he had questions 
or needed assistance, and what VA would do to assist him.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was also informed to essentially submit everything in his 
possession with regard to establishing evidence that is 
necessary to substantiate the claim.  

The Board finds that VA has also satisfied its duty to assist 
the veteran.  The Board observes that the veteran's service 
medical records are unavailable and are presumed to have been 
destroyed in a fire.  In instances where service medical 
records are lost or have been destroyed, the VA has a 
heightened duty to assist the veteran in the development of 
the claim.  See O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  
In February 2005, the Board remanded the issue to provide the 
RO with an opportunity to inform the veteran of alternative 
forms of evidence to help substantiate the claim.  The RO, 
via the Appeals Management Center (AMC), issued a VCAA 
notice, dated in February 2005, which informed the veteran 
that he could submit alternative forms of evidence in support 
of the claim.  He was also provided with a list of acceptable 
alternative forms of evidence.  Thus, the claim has been 
developed in accordance with the provisions of O'Hare.  

The veteran has been provided with an opportunity to submit 
evidence and argument in support of the claim, and to respond 
to VA notices.  Specifically, VA has associated with the 
claim file the VA examination reports and non-VA medical 
records.  The veteran has not identified any additional 
evidence pertinent to the claims, which is not already 
associated with the claims file, and there are no additional 
available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  



II.  Analysis

The veteran maintains that he injured the left eye during his 
period of active service.  It is his contention that he 
injured the left eye when remnants of explosives made contact 
with his eye while performing his duties as an Ammunition 
Non-commissioned Officer (NCO).  He claims entitlement to 
service connection for residuals of a left eye injury.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

In order to establish service connection for residuals of a 
left eye injury, the following must be present: medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The record shows that the veteran was discharged from service 
as a Philippine Scout in May 1949.  Service in the Philippine 
Scouts and in the organized military forces of the Government 
of the Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for the purpose of 
receiving various VA benefits, including compensation 
benefits.  38 C.F.R. §§ 3.40, 3.41 (2005).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

As stated above, the veteran's service medical records are 
incomplete.  The Separation Qualification Record detailed the 
veteran's service occupations, the detail shows that the 
veteran completed basic training, served as a Duty Soldier 
III, he served as an Ammunition NCO, and some of the 
veteran's service duties as an Ammunition NCO included 
loading and unloading ammunition; he served as a Mess 
Sergeant; and he served as a Duty NCO.  

Copies of Morning Reports are also associated with the claims 
file.  These records show that the veteran departed for a 
hospital for approximately 5 days.  The reason for the 
hospital visit is not noted in the records.  The veteran 
submitted an August 1948 record from W. C. Cassey at the Army 
Garrison Force, Headquarters.  The record states that the 
veteran was authorized to report to a hospital in Guam for 
eye treatment.  An explanation describing the reason for the 
eye treatment, cause for the eye treatment, and/or what kind 
of eye treatment was sought is not provided in the August 
1948 record.  

The post-service medical records associated with the claims 
file include the VA examination report, dated in May 1992; 
medical records from J. Briones, Jr. M.D., dated from August 
1995 to June 1998; medical records from Anaheim Memorial 
Medical Center, dated in September 2000; medical records from 
Huntington East Valley Hospital, dated in February 1997; 
medical records from T. D. Tran, dated in September 2000; and 
medical records from J. S. Lukac, M.D., Inc., dated in April 
2000.   

The Board carefully reviewed the aforementioned evidence, to 
include all of the details of the current medical findings 
that pertain to the left eye.  The Board observes that 
following separation from service, the veteran was first 
examined in May 1992; however, the examination was completely 
unrelated to complaints of the left eye.  The examination was 
negative for complaints, findings or a diagnosis for a left 
eye disability.  The records dated in August 1995, from J. 
Briones, Jr. M.D., state that the veteran complained of 
blurred vision with spots.  The record states that the left 
eye has been weak since the 1940s and that the veteran was 
hospitalized in Guam for eye problems.  A June 1998 medical 
record from J. Briones, Jr. M.D. shows that he suffered from 
macular pucker of the left eye.  

In the April 2000 record from J. S. Lukac, M.D., it is noted 
that the veteran complained of poor visual acuity in the left 
eye.  The veteran's history was significant for left eye 
cataract surgery with intraocular lens (IOL).  Several 
impressions were provided, including opaque media of the left 
eye, posterior capacity capsule opacity of the left eye, 
subluxated PC IOL of the left eye, and a history of chronic 
Uveitis of the left eye.  J. S. Lukac, M.D. did not indicate 
that the left eye impressions were related to the veteran's 
period of active service.  The medical records from Anaheim 
Memorial Medical Center, from Huntington East Valley 
Hospital, and from T. D. Tran are negative for an opinion 
which tends to identify any possible residuals of a left eye 
injury that occurred during the veteran's period of active 
service, or a left eye disability which is related to his 
period of service.  

In the July 2003 statement in support of the claim, the 
veteran stated that his left eye is impaired to the point 
that he is totally blind in the left eye.  In his September 
2003 statement, he maintains that he injured the left eye 
while fulfilling his duties as an Ammunition NCO.  He claims 
that his duties involved dangerous activities.  He stated 
that he was responsible for remotely detonating deteriorating 
hand grenades, small rockets and other explosives; however, 
he asserts that there were times where he was required to 
manually detonate the explosives.  

The August 1948 service record notes that the veteran was 
ordered to report to a hospital in Guam for eye treatment; 
however, the record does not indicate that the veteran 
suffered an injury to the left eye or that the eye treatment 
was for an actual disability of the left eye.  Even assuming 
that the veteran had an eye injury in service, there is no 
evidence showing that he developed chronic residuals from 
such an injury.  The post-service medical records show that 
the veteran had complaints of the left eye many years after 
his separation from service.  Further, the post-service 
medical records are negative for an opinion which tends to 
identify any possible residuals of a left eye injury that 
occurred during the veteran's period of active service, or an 
opinion linking any current left eye disability to his 
service.  

The veteran was invited to submit alternative forms of 
evidence which would help to substantiate the claim.  He was 
provided with a list of the types of alternative evidence 
that would be helpful in this regard.  To date, he has not 
submitted any alternative forms of evidence that would help 
to substantiate the claim.  

In view of the foregoing, the Board concludes that in the 
absence of evidence which tends to identify any residuals of 
an in-service left eye injury, and evidence which tends to 
link the residuals, or a current disability of the left eye, 
to the veteran's period of active service, the requirements 
for entitlement to service connection for residuals of a left 
eye injury have not been met.  Consequently, the claim must 
be denied.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from residuals of a left 
eye injury.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a left eye 
injury.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Thus, the claim is denied.  


ORDER

Entitlement to service connection for residuals of a left eye 
injury is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


